Congee, J. On December 11, 1882, appellant, Deering, appointed, by a written instrument of that date, appellee Walker and one John Daniels, his agents for the sale of his harvesters and other machinery, for the season ending September 1, 1883, “for the following territory and no other: Paxton and vicinity;” by which written instrument, among other things, Walker and Daniels agreed to guarantee the collections of all notes taken on sales of machinery made under such agreement. An agency was also established by appellant at Rankin, Illinois, for the sale of like machinery, and one Bush Daniels was made the agent at that place, and a sample machine was sent to him there; but he, refusing to act as such agent or sell such machine, Gilchrist, the traveling agent of appellant, afterward made a parol agreement with John Daniels, by which the territory of Rankin and vicinity was turned over to him, he at the time professing to act for himself and Walker. The machine at Rankin was sold to one Symonds, his notes taken therefor, and the names of John Daniels and Wm. WaUter placed thereon as guarantor by John Daniels. The notes not having been paid, suit was brought upon the guarantee thereon. Appellee Walker filed a plea verified by his affidavit denying the execution of such guarantee as to himself. The cause was tried by the court without a jury, with a finding for appellee Walker. We can see no good reason for interfering with the judgment of the court below. It is clear that the court was authorized to find, as it did, that the machine sold at Rankin was not sold under and by virtue of the written contract, which was limited to Paxton and vicinity; and it follows that unless the facts and circumstances in evidence were sufficient to show that Walker, in some legal way, ratified the additional contract made between John Daniels and appellant’s agent, by which Daniels assumed to control and sell the machine at Rankin, or that appellee Walker authorized or ratified the use of his name as guarantor upon the Symonds notes,W alker would not be liable. These were questions of fact, upon which the evidence was conflicting, and we see no reason for reaching a conclusion therefrom different from that reached by the Circuit Court. The judgment of the Circuit Court will be affirmed. Judgment affirmed.